02/01/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 22-0005


                                      PR 22-0005                              FILED
                                                                              FEB 0 1 2022
                                                                            Bovven Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana

IN RE THE MOTION OF MICHAEL
THOMAS FREEMAN FOR ADMISSION TO                                       ORDER
THE BAR OF THE STATE OF MONTANA




      Michael Thomas Freeman has filed a motion for admission to the Bar of the State
of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The
Bar Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Freeman has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Michael Thomas Freeman may be sworn in to the practice of law in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
       The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
       DATED thisf—       day of February, 2022.


                                                              Chief Justice




                                                            7-e /7-- 1
    irf
    Justices




2